       Case 7:19-cv-00250 Document 22 Filed on 06/17/20 in TXSD Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                                       §
                     Plaintiff,        §
                                       §
 v.                                    §        CASE NO. 7:19-CV-250
                                       §
 72.260 ACRES OF LAND, MORE OR         §
 LESS, SITUATE IN HIDALGO COUNTY, §
 STATE OF TEXAS; AND FRIENDS OF        §
 WILDLIFE CORRIDOR, A TEXAS            §
 NONPROFIT CORPORATION,                §
                                       §
                    Defendants.        §
_____________________________________________________________________________

   JOINT MOTION FOR ORDER ESTABLISHING DISTRIBUTION OF FUNDS ON
       DEPOSIT IN THE REGISTRY OF THE COURT, AND CLOSING CASE
_____________________________________________________________________________

     1. On July 23, 2019, the United States filed a Declaration of Taking 1 (hereinafter

         “Declaration”) and its Complaint 2 (hereinafter “Complaint”), for a twelve (12) month

         temporary easement for real property identified as Tract RGV-MCS-1215 (hereinafter

         “Subject Property”). The interest and property are more particularly described in Schedules

         “C”, “D”, and “E” of the Declaration 3.

     2. On August 5, 2019, the United States deposited $100.00 into the Registry of the Court as

         estimated just compensation for the right of entry 4. Pursuant to 40 U.S.C. § 3114(b)(1), the

         filing and the deposit immediately vested title to the acquired property interest in the United

         States.


1
  Dkt. No. 3.
2
  Dkt. No. 1.
3
  Dkt. No. 3.
4
  Dkt. No. 6.
                                                   Page 1 of 4
                   Joint Motion for Order Establishing Distribution of Funds and Closing Case
         Case 7:19-cv-00250 Document 22 Filed on 06/17/20 in TXSD Page 2 of 4



      3. On December 30, 2019, this Court granted the United States possession of Tract RGV-

           MCS-1215. 5

      4. The United States and Defendant Friends of Wildlife Corridor make this joint motion for

           an Order: (1) to disburse the $100 just compensation for Tract RGV-MCS-1215 from the

           funds on deposit in the Registry of the Court; (2) and closing this case on the Court’s docket.

           As grounds for this motion, the parties jointly state that:

           a.      Parties agree that the full and just compensation payable by the United States for

                   the twelve (12) month temporary easement of Subject Property shall be the total

                   sum of $100.00.

           b.      Defendant warrants that it is the owner of the Subject Property; that it has the

                   exclusive right to the compensation herein, excepting unpaid taxes and

                   assessments, if any; and that no other party is entitled to the same or any part thereof

                   by reason of any unrecorded agreement.

            c.     In the event that any other party is ultimately determined by a court of competent

                   jurisdiction to have any right to receive compensation for the Estate in the Subject

                   Property, the Defendant shall refund into the Registry of the Court the

                   compensation distributed herein, or such part thereof as the Court may direct, with

                   interest thereon at an annual rate calculated pursuant to 40 U. S. Code 3116 (2006),

                   from the date of receipt of the respective deposits by the Defendant[s] to the date

                   of repayment into the Registry of the Court.

            d.     The funds deposited by the United States into the registry of the Court for Tract

                   RGV-MCS-1215 remain in the registry of this Court, and the parties request that


5
    Dkt. No. 17.
                                                    Page 2 of 4
                    Joint Motion for Order Establishing Distribution of Funds and Closing Case
       Case 7:19-cv-00250 Document 22 Filed on 06/17/20 in TXSD Page 3 of 4



               the Court enter its order directing the Clerk of the Court to disburse said just

               compensation payable to Friends of Wildlife Corridor.

         e.    Defendant shall be responsible for its own legal fees, costs, and expenses, including

               attorneys’ fees, consultants’ fees, and any other expenses or costs.

  5.    The parties request that the Court enter an order closing this case on the Court’s docket.



                                                         Respectfully submitted,


THE MOORE LAW FIRM                                       RYAN K. PATRICK
4900 North 10th Street, Suite F-3                        United States Attorney
McAllen, Texas 78504                                     Southern District of Texas
Telephone: (956) 631-0745
Telecopier: (888) 266-0971                               s/ Hilda M. Garcia Concepcion
Email:lit-docket@moore-firm.com;                         HILDA M. GARCIA CONCEPCION
paul@gaytanlaw.com                                       Assistant United States Attorney
                                                         Southern District of Texas
By:      s/ Paul Gaytan (with permission)                Texas No. 3399716
         Paul Gaytan                                     1701 W. Bus. Highway 83, Suite 600
         State Bar No. 24007233                          McAllen, TX 78501
         Southern District Bar No. 23940                 Telephone: (956) 618-8004
         Attorney for Defendant                          Facsimile: (956) 618-8016
                                                         E-mail: Hilda.Garcia.Concepcion@usdoj.gov




                                                Page 3 of 4
                Joint Motion for Order Establishing Distribution of Funds and Closing Case
     Case 7:19-cv-00250 Document 22 Filed on 06/17/20 in TXSD Page 4 of 4



                                   CERTIFICATE OF SERVICE

          I certify that on June 17, 2020, a copy of the foregoing was electronically filed in the

CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record.


                                                  By:      s/ Hilda M. Garcia Concepcion________
                                                           HILDA M. GARCIA CONCEPCION
                                                           Assistant United States Attorney




                                                  Page 4 of 4
                  Joint Motion for Order Establishing Distribution of Funds and Closing Case
